     Case 2:20-cv-01192-SPL-JZB Document 101 Filed 06/14/21 Page 1 of 4



 1   Larry J. Wulkan (# 021404)
     STINSON LLP
 2   1850 North Central Avenue, Suite 2100
     Phoenix, Arizona 85004-4584
 3
     Tel: (602) 212-8511
 4   Fax: (602) 240-6925
     Email: larry.wulkan@stinson.com
 5

 6   Counsel for Plaintiffs
     Additional counsel listed on following page
 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF ARIZONA
11

12
      Jason Fenty, Brian Stepter, Douglas          Case No. 2:20-cv-01192-SPL-JZB
13    Crough, Edward Reason, Jesus
      Tequida, Ramon Avenenti, Anthony             NOTICE OF SERVICE OF
14    Scroggins, Dale Perez, and Tamara            DISCOVERY
      Ochoa on behalf of themselves and
15    those similarly situated,
16    Plaintiff-Petitioners,
17    Puente Human Rights Movement,
18                     Plaintiff,
19    v.
20    Paul Penzone, in his official capacity,
      and Maricopa County, a municipal
21    entity,
22                    Defendants.
23

24

25

26

27

28


                                                 -1-
     CORE/3502877.0004/167555859.1
     Case 2:20-cv-01192-SPL-JZB Document 101 Filed 06/14/21 Page 2 of 4



 1   Ethan J. Sanders (MO 71151)*           Shari Ross Lahlou (DC 476630) *
     STINSON LLP                            DECHERT LLP
 2   1201 Walnut Street, Suite 2900         1900 K Street, N.W.
     Kansas City, MO 64106                  Washington, DC 20006 - 1110
 3   Telephone: (816) 691-2628              Telephone: (202) 261-3300
     ethan.sanders@stinson.com              Shari.lahlou@dechert.com
 4
     Brian Raphel (NY 5592308)              Benjamin M. Sadun (CA 287533) *
 5   Pat Andriola (NY 5406327) *            Allison Ozurovich (CA 312797) *
     Timothy Ly (NY 5478540) *              DECHERT LLP
 6   DECHERT LLP                            633 West 5th Street, Suite 4900
     Three Bryant Park                      Los Angeles, CA 90071
 7   1095 Avenue of the Americas            Telephone: (213) 808-5700
     New York, NY 10036                     benjamin.sadun@dechert.com
 8   Telephone: (212) 698-3500              allie.ozurovich@dechert.com
     brian.raphel@dechert.com
 9   pat.andriola@dechert.com
     timonty.ly@dechert.com
10
     Jared G. Keenan (AZ 027068)            Corene T. Kendrick (CA 226642) *
11   Casey Arellano (AZ 031242)             AMERICAN CIVIL LIBERTIES
     ACLU FOUNDATION OF ARIZONA             UNION FOUNDATION
12   P.O. Box 17148                         39 Drumm Street
     Phoenix, AZ 85011                      San Francisco CA 94111
13   Telephone: (602) 650-1854              Telephone (202) 393-4930
     jkeenan@acluaz.org                     ckendrick@aclu.org
14   casey.arellano@acluaz.org
15   Olga Akselrod (NY 4132825) *           Somil Trivedi (NY 4834495) *
     Leah Watson (DC 1010886) *             AMERICAN CIVIL LIBERTIES
16   AMERICAN CIVIL LIBERTIES               UNION FOUNDATION
     UNION FOUNDATION                       915 15th St. NW, 7th Floor
17   125 Broad Street, 18th Floor           Washington, DC 20005
     New York, NY 10014                     Telephone: (202) 393-4930
18   Telephone: (212) 549-2569
     oakselrod@aclu.org                     strivedi@aclu.org
19
     ** Admitted Pro Hac Vice
20

21

22

23

24

25

26

27

28


                                          -2-
     CORE/3502877.0004/167555859.1
     Case 2:20-cv-01192-SPL-JZB Document 101 Filed 06/14/21 Page 3 of 4



 1            Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs certify
 2   that they emailed and mailed Plaintiffs’ Response to Defendants’ Second Set of Requests
 3   for Production of Documents to Defendant on June 14, 2021.
 4

 5            RESPECTFULLY SUBMITTED this 14th day of June, 2021.

 6                                                STINSON LLP

 7                                         By:    /s/ Larry J. Wulkan
                                                  Larry J. Wulkan
 8                                                1850 North Central Avenue, Suite 2100
                                                  Phoenix, Arizona 85004-4584
 9
                                                  Ethan J. Sanders
10                                                STINSON LLP
                                                  1201 Walnut Street, Suite 2900
11                                                Kansas City, MO 64106
12                                                Shari Ross Lahlou
                                                  DECHERT LLP
13                                                1900 K Street, N.W.
                                                  Washington, DC 20006 – 1110
14
                                                  Brian Raphael
15                                                Pat Andriola
                                                  Timothy Ly
16                                                DECHERT LLP
                                                  3 Bryant Park, 1095 Ave. of the Americas
17                                                New York, NY 10036
18                                                Benjamin M. Sadun
                                                  Allison Ozurovich
19                                                DECHERT LLP
                                                  633 West 5th Street, Suite 4900
20                                                Los Angeles, CA 90071
21                                                Jared G. Keenan
                                                  Casey Arellano
22                                                ACLU FOUNDATION OF ARIZONA
                                                  P.O. Box 17148
23                                                Phoenix, AZ 85011
24                                                Olga Akselrod
                                                  Zoe Brennan-Krohn
25                                                Leah Watson
                                                  Corene T. Kendrick
26                                                Somil Trivedi
                                                  AMERICAN CIVIL LIBERTIES UNION
27                                                FOUNDATION
28


                                                    1
     CORE/3502877.0004/167555859.1
     Case 2:20-cv-01192-SPL-JZB Document 101 Filed 06/14/21 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2

 3            I hereby certify that on June 14, 2021, I caused the foregoing document to be filed

 4   electronically with the Clerk of the Court through ECF, and served the counsel of record

 5   via the Court’s CM/ECF System.

 6

 7
                                                 /s/    Kathleen Kaupke
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  -2-
     CORE/3502877.0004/167555859.1
